UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  5/28/2021
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :   16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   Order
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order resolves the deposition issues raised at Dkts. 264 and 265.

        1. Plaintiff may video-record and/or audio record depositions of the defendants

using the virtual platform’s means for doing so. Such recording may not be admissible

as evidence in lieu of a properly certified recording or transcript.

        2. Unless and until otherwise ordered by the Court, and without prejudice to

making a future application if warranted by the circumstances, Plaintiff shall not

disseminate any recording of the depositions to any third parties for any purpose other

than counsel of record, a certified court reporter retained to transcribe the recording, and

the Court for purposes of this case; Plaintiff shall not file any recording of the depositions

on the public docket (but may file such material under seal if submitted in good faith for

purposes of the case); and Plaintiff shall not use the deposition recording for any purpose

other than this case.

        3. While recording the depositions, Plaintiff shall use the “Spotlight” function or its

equivalent, if there is one, on the virtual platform to focus the camera view on the witness

for the entirety of the deposition.



                                                        1
       4.Plaintiff must provide defense counsel with a copy of any recording made of a

deposition within five days following the deposition.

                                          SO ORDERED.




                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: May 28, 2021
       New York, New York

Copies transmitted this date to all parties of record via ECF.




                                             2
